Citation Nr: 1718624	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-27 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ulcer disorder.

2. Entitlement to service connection for an ulcer disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which denied service connection for PTSD; and a March 2010 rating decision which declined to reopen the previously denied service connection claim for an ulcer disorder.
 
On his October 2012 VA Form 9 (substantive appeal), the Veteran requested a Board hearing, while the cover letter accompanying the Form 9 requested an informal hearing with a Decision Review Officer (DRO) at the RO.  The record reflects that the Veteran was contacted by telephone in April 2017 and clarified that he did not wish to proceed with a Board or DRO hearing.  Accordingly, the Board concludes that the Veteran's request for a hearing has been withdrawn.  

The issues of entitlement to service connection for an ulcer disorder on a de novo basis, and an acquired psychiatric disorder, to include PTSD and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. An October 1969 rating decision denied service connection for an ulcer disorder; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2. Evidence received since the October 1969 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for an ulcer disorder.

CONCLUSIONS OF LAW

1. The October 1969 rating decision in which the RO denied service connection for an ulcer disorder is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received since the October 1969 rating decision and the requirements to reopen the claim of entitlement to service connection for an ulcer disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board is reopening the Veteran's claim of entitlement to service connection for an ulcer disorder, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.

II.  Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 . 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In an October 1969 decision, the RO denied service connection for an ulcer disorder based on a lack of evidence demonstrating this condition occurred in or was caused by service.  The evidence of record at the time of the October 1969 decision consisted of the Veteran's service treatment records. 

The Veteran was notified of the October 1969 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the October 1969 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2016). 

In February 2009, the Veteran submitted a request to reopen the previously denied claim for service connection for an ulcer disorder.  The additional evidence received in support of his claim includes the Veteran's own lay statements, a lay statement from the Veteran's spouse, and VA treatment records dated in 2008 and 2009. 

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  In March 2009 statements, the Veteran indicated his ulcer condition began in 1966 while he was stationed at Fort Bragg.  Under the impression that his condition was merely acid indigestion, the Veteran stated that he began taking antacid tablets.  Shortly after separation from service the Veteran sought treatment at a VA medical center and from a private doctor, Dr. D.  He stated that treatment over the years for his ulcer condition consisted of milk and egg shakes, Maalox, Mylanta, and antacid tablets.

In an April 2010 statement, the Veteran's wife indicated she witnessed the Veteran bend over and complain of abdominal pain while in service.  She stated the Veteran was always chewing antacid tablets on weekend passes from Fort Bragg.

VA treatment records dated December 1998 show the Veteran's reported history of an ulcer condition and that the Veteran underwent an Esophagogastroduodenoscopy (EGD) in November 2008.  VA treatment records dated June 2009 show a reported history of an ulcer condition and that the Veteran was to be referred for another EGD.

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in October 1969. 

This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the lay statements tend to show the onset of the Veteran's ulcer condition during service and address continued symptomatology upon separation from service.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an ulcer condition during service.  Further, the medical evidence tends to show that the Veteran has a current ulcer condition.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for an ulcer disorder must be granted. 



ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an ulcer disorder is reopened.


REMAND

1.  Ulcer Condition
 
The Board notes that the Veteran has not been provided with an examination addressing his claimed ulcer disability.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that an examination is necessary to determine whether the Veteran has an ulcer disability that incurred in or is related to service.  The Veteran has provided lay evidence through his March 2009 statements that this condition began in 1966 while stationed at Fort Bragg and has continued over the years to the present.  In his March 2009 statements, the Veteran also described treatment received by the VA and by private providers over the years for his ulcer condition.
 
Further, review of the record reveals that the Veteran's VA treatment records show that an EGD was performed on the Veteran in November 2008 and that a referral for a second EGD was made in June 2009, however, these EGD results were not found in the Veteran's claim file, nor does it appear that VA attempted to obtain these treatment records.  The records appear relevant to the claim because they relate to whether the Veteran has a current ulcer disability and may include further information pertaining to the Veteran's history of symptoms.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).



2.  Acquired Psychiatric Disorder, to Include PTSD and Depression

In December 2008, the Veteran received a psychological evaluation at a VA Medical Center (VAMC) in Washington, DC.  The Veteran's screening, under DSM-IV criteria, was negative for PTSD.  A PHQ-2 screening was positive for depression, as the Veteran indicated little interest in doing things, as well as feeling down, depressed, and hopeless.

The Veteran was afforded a VA examination in February 2009.  He indicated that he recently began PTSD-related group psychotherapy in February 2009 at the DC Vet Center.  Under DSM-IV criteria, the Veteran scored 38, which was below the cut-off score of 50 for a PTSD diagnosis.  The examiner opined that while the Veteran's stressor of experiencing an event during service that involved risk of death or injury to himself or others, he did not "experience significant distress or impairment in social, occupational or other important area of functioning."  The examiner concluded that the Veteran did not meet DSM-IV criteria for PTSD or any other mental disorder.

VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094  (August 4, 2014).  The DSM-V criteria are applicable to appeals certified to the Board after August 14, 2014.  In this case, although the Veteran filed his substantive appeal for service connection for PTSD in October 2012, his appeal was not certified to the Board until April 2016.  Therefore, the Board finds that a remand is necessary to determine whether the Veteran meets the diagnostic criteria for PTSD, under DSM-V criteria.

Additionally, during the December 2008 VAMC psychiatric evaluation, the examiner diagnosed the Veteran with depression.  The Board notes, however, that the February 2009 VA examination did not comment on this diagnosis.  It is unclear whether the examiner considered this diagnosis when rendering his opinion that the Veteran did not have a diagnosis of PTSD or any other mental disorder.    

Further, review of the record reveals that the Veteran indicated on his claim form that he received treatment for PTSD at the DC Vet Center.  He addressed receiving treatment at this Vet Center as well to the examiner during his February 2009 VA examination.  These treatment records were not found in the Veteran's claim file, nor does it appear that VA attempted to obtain them.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, including results from the Veteran's EGD procedures performed in November 2008 and in 2009, as well as medical records from the DC Vet Center, and all private treatment records from the Veteran not already associated with the file.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his ulcer disorder.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.  

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a. Consider whether the evidence shows the presence of an ulcer disability at any time since the Veteran filed his claim in August 1969.

b. To the extent that the Veteran has shown an ulcer disability at any time since August 1969, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's ulcer disability is etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Only after completion of the above specified development, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD and depression.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.  The examiner must consider each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. Provide a full multiaxial diagnosis.  Specifically state whether each criterion under DSM-V for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any other psychiatric disorder.  The examiner should consider the positive PHQ-2 screening for depression from the Veteran's December 2008 VA psychiatric evaluation when providing a diagnosis.

b. If a diagnosis of PTSD is appropriate, the examiner should identify the in-service stressor on which the diagnosis is based.

c. With respect to each diagnosis other than PTSD identified, provide an opinion as to whether it is at least as likely as not that such psychiatric disorder is etiologically related to service.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


